FARMER, Judge.
We affirm that. portion of the order on appeal denying, the reduction in the amount of child- support the former husband had sought. We reverse and remand for clarification, however, as to the total amount of guidelines child support he is to pay. The settlement agreement between the parties expressly provides that he may deduct the amounts he pays for health insurance and college funds from his total support obligation. As the trial court’s order now stands, he will be paying above the guidelines after he deducts these two amounts. It appears the trial court included the health insurance in its calculations but overlooked the obligation as to the college funds.
WARNER and KLEIN, JJ., concur.